Exhibit 10.13

 

ASSIGNMENT OF NOVATED LICENSE AND ROYALTY AGREEMENT

 

The Board of Supervisors of Louisiana State University and Agricultural and
Mechanical College, a public constitutional corporation, organized and existing
under the laws of the State of Louisiana (“LSU”); PLIVA d.d., a Croatian
corporation having a principal place of business at Ulica Grada Vukovara 49,
10000 Zagreb, Croatia (“PLIVA”); Ergo Research (Nevada) Corp., a Nevada
corporation (“ERC”), which is successor by merger to Ergo Research Corporation,
a Delaware corporation; Ergo Science Corporation, a Delaware corporation (“ESC”)
formerly known as Ergo Science Holdings, Incorporated; and Ergo Science
Development Corporation, a Delaware corporation (“ESD”) formerly known as Ergo
Science Incorporated (ERC, ESC, ESD, and each of their respective corporate
predecessors, successors, and Affiliates to be referred to, both individually
and collectively, as “Ergo”); enter into the following Assignment of Novated
License and Royalty Agreement (the “Assignment”).

 

WHEREAS LSU and Ergo are parties to a May 1, 1995 Novated License and Royalty
Agreement (the “License”);

 

WHEREAS Ergo desires to assign to PLIVA, and whereas PLIVA desires to accept
from Ergo, all of Ergo’s respective rights and certain of Ergo’s obligations
under the License;

 

WHEREAS LSU’s approval of such an assignment is required under Article II,
Subparagraph (D)(1) of the License, and whereas LSU is willing to grant such
approval;

 

THEREFORE LSU, PLIVA, and Ergo have agreed as follows, effective the 24th day of
November, 2003 (the “Assignment Date”):

 

I.  Prior and Subsequent Rights and Obligations.

 

Except as expressly provided in this Assignment: (1) On and after the Assignment
Date, PLIVA shall enjoy all rights of Ergo or Licensee under the License.  (2)
PLIVA shall be responsible for all obligations of Ergo or Licensee under the
License that arise from events occurring on and after the Assignment Date.  (3)
Ergo shall have no rights or

 

--------------------------------------------------------------------------------


 

obligations under the License arising on and after the Assignment Date.  (4)
Ergo represents and warrants to LSU that Ergo has paid to LSU all money to which
LSU is due under Article III of the License, arising from activities occurring
on or before the Assignment Date.  In reliance upon this representation and
warranty, and upon the other representations and warranties made by Ergo in this
Assignment, LSU hereby releases Ergo from all further obligation to LSU under
the License, whether under Article III or otherwise, except as expressly
provided in this Assignment.  (5) Ergo hereby releases LSU from all further
obligation to Ergo under the License.  (6) Ergo and PLIVA each represent and
warrant to LSU that Ergo and PLIVA have each received legally adequate
consideration for the transfer of rights and obligations under the License.

 

II.  Transfer of Certain Patent Rights

 

Ergo shall, via one or more separate documents that are mutually agreeable in
form to both PLIVA and Ergo, on the Assignment Date transfer to PLIVA all of
Ergo’s right, title, and interest in and to those Licensed Patents that were
previously co-owned by LSU and Ergo.  Ergo represents and warrants to both PLIVA
and LSU that Ergo has the full, unencumbered right to transfer this title; and
that no third party holds any title, mortgage, security interest, or other
interest in or to any of the Licensed Patents, except as expressly provided in
Article I, Paragraph (M) respecting certain rights held by Massachusetts General
Hospital.

 

III.  Patent Prosecution

 

Ergo shall provide all reasonable cooperation to PLIVA in PLIVA’s prosecution
and maintenance of the Licensed Patents under Article III, Subparagraph (B)(6),
at no out-of-pocket expense to Ergo.

 

2

--------------------------------------------------------------------------------


 

IV.  Prior Sublicenses Terminated

 

Ergo represents and warrants to both PLIVA and LSU that all prior sublicenses
and the like under the License, as well as all licenses and the like under
Ergo’s interest in the co-owned Licensed Patents, have previously been
terminated — including, by way of example and not limitation: (a) all agreements
listed in Schedule A to the License; and (b) the February 23, 1998 Joint
Collaboration and License Agreement between Ergo and Johnson and Johnson (and
certain affiliates of Johnson and Johnson); and (c) all related agreements.

 

V.  No Residual Rights in Ergo; and Exception to Same

 

(a) Ergo represents and warrants to LSU and to PLIVA that Ergo has retained no
residual rights in, nor any rights of reversion in any of the Licensed Patents
or Licensed Know How, nor in the License itself (whether such rights are
conditional or unconditional).  PLIVA represents and warrants to LSU that PLIVA
has not granted to Ergo any residual rights in, nor any rights of reversion in,
any of the Licensed Patents or Licensed Know How, nor in the License itself
(whether such rights are conditional or unconditional).  By way of example and
not limitation, Ergo and PLIVA are hereby representing and warranting to LSU:
(1) that PLIVA has granted Ergo no sublicense rights in any of the Licensed
Patents, Licensed Know How, or in the License; (2) that PLIVA has granted Ergo
no  right (whether conditional or unconditional) to cause the reversion to Ergo
of any rights in the Licensed Patents, Licensed Know How, or in the License; and
(3) that Ergo and PLIVA are not Affiliates (where “Affiliate” has the meaning
given in Article I, Paragraph (C) of the License, but substituting —one percent
(1%)— for each occurrence of “fifty percent (50%)” in that definition).

 

(b) Ergo and PLIVA further represent and warrant to LSU that, except as
expressly provided in the Agreement dated November 24, 2003 among PLIVA; ESC;
Ergo Texas Holdings Incorporated, a Delaware Corporation (“Ergo Texas”); and ERC
(the “Ergo Texas Agreement”) regarding royalties on account of certain sales
made in the states of Texas and California (and only in Texas and California),
Ergo has no right (whether conditional or unconditional) to receive payment from
PLIVA of any royalties, license fees,

 

3

--------------------------------------------------------------------------------


 

or other amounts on account of activities after the Assignment Date that are
conducted under or that relate to the Licensed Patents, Licensed Know How, or
the License.  Ergo and PLIVA represent and warrant to LSU that annexed hereto as
Exhibit A is a true and correct copy of the Ergo Texas Agreement.  Ergo
represents and warrants to LSU that the amounts that PLIVA will be obligated to
pay under the Ergo Texas Agreement do not exceed the amounts that Ergo is
obligated to pay to various arms-length third parties under settlement
agreements that Ergo had previously entered in compromise of certain disputes.

 

(c) In reliance upon these representations and warranties, LSU has not asked to
review, and has not reviewed, any contemporaneous agreements between PLIVA and
Ergo, other than the present Assignment.  In reliance upon these representations
and warranties, LSU has not asserted, and agrees not to assert, entitlement
under the License to any portion of the consideration being transferred between
Ergo and PLIVA in connection with this Assignment or in connection with the
purchase by PLIVA of certain assets from Ergo.

 

(d) All parties acknowledge that LSU’s approval under this Assignment of the
transfer of certain licensing rights from Ergo to PLIVA is given in LSU’s
capacity as the licensor of certain intellectual property rights, and not in any
other capacity.  All parties acknowledge that LSU has not otherwise reviewed,
and does not otherwise pass judgment upon, the adequacy, validity, or
advisability of any component of the transactions between Ergo and PLIVA.  All
parties acknowledge that LSU did not participate in the negotiations between
PLIVA and Ergo.

 

VI.  Dispute Resolution

 

Any dispute arising out of or related to this Assignment shall be resolved as
otherwise provide in Article XVI, Paragraph (E), mutatis mutandis; except that
the penultimate sentence of the first subsection of Article XVI, Paragraph (E)
is amended to read as follows:  —No arbitrator may be a resident of, or have a
place of business in, Louisiana, Massachusetts, Rhode Island, Texas, or New
Jersey.—

 

4

--------------------------------------------------------------------------------


 

VII.  ESC Predecessors

 

ESC Ergo represents and warrants to LSU and to PLIVA: (a) that ESC is the same
corporation that was formerly known as Ergo Science Holdings, Incorporated, a
Delaware corporation; and (b) that Ergo Science Development Corporation is the
same corporation that was formerly known as Ergo Science Incorporated.

 

VIII.  Responsibilities of Ergo and PLIVA Regarding Certain Obligations

 

(a) Notwithstanding any other provision of this Assignment to the contrary, Ergo
shall remain obligated, and PLIVA shall not be obligated, even after the
Assignment Date, to fulfill Ergo’s obligations under the following provisions;
whether arising from events occurring, before, on, or after the Assignment Date:
Article III, Paragraph (L) (unrestricted research grant); Article III, Paragraph
(R) (reimbursement of expenses); and Article V, Subparagraph (F)(2)
(supplemental indemnification).

 

(b) Notwithstanding any other provision of this Assignment to the contrary, Ergo
and PLIVA shall each be separately obligated to fulfill the Licensee’s
obligations under Article VIII, Paragraph (A), subpart (1) (respecting violation
of securities laws) arising from that party’s own actions (or the actions of
that party’s Affiliates, or the actions of anyone for whom that party or its
Affiliates may be responsible); whether arising from events occurring before,
on, or after the Assignment Date.

 

(c) Notwithstanding any other provision of this Assignment to the contrary, (I)
Ergo shall remain obligated, and PLIVA shall not be obligated, even after the
Assignment Date, to fulfill the Licensee’s obligations under the following
provisions, arising from events occurring before the Assignment Date; and (ii)
PLIVA shall be obligated, and Ergo shall not be obligated, to fulfill the
Licensee’s obligations under the following provisions, arising from events
occurring on or after the Assignment Date; (iii) these provisions being the
following: Article V, Subparagraph (F)(1) (general indemnification), and Article
VIII (indemnification) — except, in the case of Article VIII, as provided
immediately above regarding Article VIII, Paragraph (A), subpart (1) (respecting
violation of securities laws).

 

5

--------------------------------------------------------------------------------


 

IX.  Surviving Provisions

 

As between LSU and Ergo, the provisions of Article VI (Use of Other Party’s
Name), Article VII (Auditing and Confidentiality), and Article X (Notices) shall
continue in effect.  These same provisions (where appropriate, as amended) shall
also apply hereafter as between LSU and PLIVA; provided, however, that PLIVA
shall not have any liability to LSU for breach of these provisions by Ergo.

 

X.  Prior Ratifications

 

Nothing in this Assignment, nor any provision of any related transaction, shall
be construed to release, waive, or nullify any of the Ratifications of Article
III, Subparagraph (L)(1) of the License, as made by Albert H. Meier, Arlene
Herrick Meier, Anthony H. Cincotta, and John M. Wilson.

 

XI.  Definitions

 

All capitalized terms not otherwise defined in this Assignment shall have the
meanings defined in the License.  All references to a particular Article,
Paragraph, or Subparagraph, not otherwise defined, shall be understood to refer
to the referenced Article, Paragraph, or Subparagraph of the License.

 

XII.  True Copy of License

 

LSU represents and warrants to PLIVA that annexed hereto as Exhibit B is a true
and correct copy of the License; and that, after giving effect both to the
present Assignment, and to the contemporaneous Amendment No. 2 to Novated
License and Royalty Agreement between LSU and PLIVA, there will be no other
amendments to the License in effect as of the Assignment Date.

 

6

--------------------------------------------------------------------------------


 

XIII.  LSU Consent

 

LSU consents to the assignment by Ergo to PLIVA of Ergo’s rights and obligations
under the License, as provided in this Assignment.  LSU consents to the
transactions and payments contemplated by the Ergo Texas Agreement, in the form
attached as Exhibit A.

 

 

WITNESSES:

 

BOARD OF SUPERVISORS OF LOUISIANA
STATE UNIVERSITY AND AGRICULTURAL
AND MECHANICAL COLLEGE

 

 

 

 

 

 

/s/ Andrew William

 

By:

/s/ Mani Iyer

 

 

Mani Iyer, Director
Office of Intellectual Property

 

 

 

 

 

Date:

11/21

, 2003

 

 

 

 

 

PLIVA d.d.

 

 

 

/s/ Jane N. Scott

 

By:

/s/ Paul D. Cottone

 

 

Paul D. Cottone
Authorized Representative

 

 

 

/s/ Terence Hogan

 

Date:

November 24

, 2003

 

 

 

 

 

ERGO RESEARCH (NEVADA) CORP.

 

 

 

/s/ Robert Chow

 

By:

/s/ David R. Burt

 

 

David R. Burt, President and
Chief Executive Officer

 

 

 

/s/ Jane F. Zaletofsky

 

Date:

November 24

, 2003

 

 

 

 

 

ERGO SCIENCE CORPORATION

 

 

 

/s/ Robert Chow

 

By:

/s/ David Burt

 

 

David R. Burt, President and
Chief Executive Officer

 

 

 

/s/ Jane F. Zaletofsky

 

Date:

November 24

, 2003

 

7

--------------------------------------------------------------------------------


 

 

 

ERGO SCIENCE DEVELOPMENT CORPORATION

 

 

 

/s/ Robert Chow

 

By:

/s/ David Burt

 

 

David R. Burt, President and
Chief Executive Officer

 

 

 

/s/ Jane F. Zaletofsky

 

Date:

November 24

, 2003

 

8

--------------------------------------------------------------------------------